Citation Nr: 1339507	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-32 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for ischemic heart disease due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from August 1966 to June 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the VA Regional Office (RO) in Waco, Texas, which denied service connection for hypertension and ischemic heart disease associated with herbicide exposure.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to insure a total review of the evidence.

The issue of ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not sustain vascular injury or disease in service.

2.  The Veteran did not experience chronic symptoms of hypertension in service.

3.  Hypertension did not manifest to a compensable degree within one year of service separation.

4.  Symptoms of hypertension have not been continuous since service separation.

5.  The Veteran's hypertension is not related to his active service.





CONCLUSION OF LAW

Hypertension was not incurred in by active service, and service connection for hypertension may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.104, Diagnostic Code 7101 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

VCAA notice must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  VCAA notice should be provided to the claimant before the initial unfavorable RO decision on a claim for VA benefits.  

In February 2011 the Veteran was provided notice regarding the information and evidence needed to substantiate his claim for service connection for hypertension, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  In addition to VCAA notice, a Statement of the Case was provided to the Veteran in September 2012.

The Board finds that all necessary assistance has been provided to the Veteran.  The Veteran's service treatment records were obtained and an adequate examination was provided in August 2011.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In noting the Veteran's history and evaluating the hypertension, the VA examiner considered an accurate history, to include based on statements of the Veteran, examined the Veteran, and made relevant clinical findings and diagnosis (of hypertension).  In this case, there is no competent evidence suggesting that hypertension, which first manifested many years after service separation, is causally or etiologically related to the Veteran's period of active military service, to include presumed herbicide exposure.  Although, for reasons explained below, the Board finds that the Veteran was exposed to herbicide agents, hypertension is not included among the diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e), and the Veteran has not presented competent evidence of a nexus between hypertension and herbicide exposure. 

As the Board has explained in this decision, as the weight of the evidence demonstrates no vascular in-service injury or disease relevant to hypertension, there is no duty to provide a VA medical nexus opinion.  The evidence also shows no chronic symptoms of hypertension in service, or continuous symptoms of hypertension since service, or hypertension manifested to a compensable degree within one year of service separation.  As no medical examination or medical opinion would help substantiate the Veteran's claim, the Board does not find that any such development is necessary.  In the absence of evidence of an in-service disease or injury, or even in-service symptoms, referral of this case to obtain an examination and/or an opinion as to the etiology of hypertension would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between current hypertension and service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination and nexus opinion is not required).

The evidence of record provides sufficient information to adequately decide the claim for service connection for hypertension.  The Veteran has not suggested the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.   See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable law or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  Note 3 at the end of 38 C.F.R. § 3.309 states, in pertinent part, that: "for purposes of this section, the term ischemic heart disease does not include hypertension...or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Hypertension

The Veteran stated he served in the Republic of Vietnam and was exposed to herbicides.  The Veteran contends that his current hypertension is due to his active service, although it did not start until 2000 or 2002.  

After a review of the evidence, the Board finds that the Veteran has a current disability of hypertension.  At an August 2011 VA examination for compensation purposes, the Veteran was diagnosed with hypertension, for which he takes continuous medication (Atenolol).

The Board finds that the weight of the evidence demonstrates that the Veteran did not experience a vascular injury or disease, or chronic symptoms of hypertension, in service.  Service treatment records show blood pressure readings within normal limits (i.e., the systolic reading was less than 140 millimeters of mercury and the diastolic reading was less than 90 millimeters of mercury).  The May 1966 enlistment examination reflects a blood pressure reading of 134/60.  The April 1970 separation examination reflects a blood pressure reading of 110/80.

The Board finds that the evidence demonstrates that the Veteran's hypertension did not manifest to a compensable degree within one year of service separation.  A compensable rating is assigned for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  There is no evidence of any blood pressure readings for the Veteran within one year of separation, nor is there any evidence of a prescription to treat hypertension during the year following separation from service.  Moreover, the Veteran does not contend that his hypertension began during the first post-service year.

The Board next finds that the symptoms of hypertension have not been continuous since service separation in June 1970.  Following service separation, the evidence of record shows no complaints, diagnosis, or treatment for hypertension until 2000 or 2002.  At the August 2011 VA examination, the Veteran reported that hypertension was diagnosed in 2002.  On his claim for compensation (VA Form 21-526) the Veteran indicated his hypertension began in 2000 and 2002.  Either way, the Veteran reported that his hypertension was diagnosed approximately 32 to 34 years after separation from service.  The Veteran is competent to report a past medical diagnosis, and there is no indication his account is not credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis).  

The Board further finds that the weight of competent evidence demonstrates that the Veteran's currently diagnosed hypertension is not related to his active service.  The Veteran's service treatment records are negative for complaints, treatment, or diagnosis of hypertension.  Further, hypertension was not shown within one year after service separation in June 1970, and was not diagnosed until at least 2000.  

The Board notes that the Veteran served in Vietnam and that he reports having been exposed to herbicides.  By regulation, hypertension is not a disease for which service connection may be presumed as being the result of herbicide exposure.  The scientific studies reviewed as part of that regulatory process established no correlation between herbicide exposure and hypertension that developed many years later such that hypertension was specifically excluded by regulation as a disease associated with herbicide exposure.  See 38 C.F.R. § 3.309, Note 3.

There is no competent evidence of record that has even suggested a relationship between the current hypertension and active military service, to include in-service exposure to herbicide agents or defoliants.  The evidence in this case demonstrates no in-service vascular injury or disease, no chronic symptoms in service, and no continuous symptoms after service.  As such, there is no factual basis on which a medical professional could relate the Veteran's hypertension to service, as any purported direct nexus opinion would be based on a factually inaccurate assumption of injury, disease, or symptoms in service, and would be inconsistent with the scientific studies establishing the lack of such relationship; therefore, the criteria for both direct service connection, and presumptive service connection, for hypertension, including as due to herbicide exposure, have not been met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension, including as claimed to 

be due to herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.


REMAND

A review of the record reveals a need for further development prior to appellate review on the claim for a service connection for ischemic heart disease due to herbicide exposure.  VA's duty to assist in the development of the claim has not been satisfied as additional records may exist which have not been obtained.

The Veteran contends he has ischemic heart disease due to herbicide exposure during his active service in Vietnam.  While the Veteran does not have a current diagnosis for ischemic heart disease, he claims to have suffered a myocardial infarction and underwent "stent surgery" at Wilson Jones Hospital in Sherman, Texas, in March 2009.  Under 38 C.F.R. § 3.309(e), which lists diseases associated with exposure to certain herbicide agents, the definition of ischemic heart disease includes "acute, subacute, and old myocardial infarction."

In December 2010, the Veteran provided a signed Authorization and Consent to Release Information to VA (VA Form 21-4142), enabling VA to request the Veteran's records from Wilson Jones Hospital.  VA requested the Veteran's records from Texas Health Presbyterian Hospital - WNJ (formerly Wilson N. Jones Hospital) in March 2011.  Texas Health Presbyterian Hospital - WNJ responded in May 2011 that they had "no authorization to release the records," indicating they had not received an authorization form that was signed and dated within the last 180 days.  The claims file shows no further attempt to obtain these records.  No records pertaining to a myocardial infarction or surgery have been associated with the claims file.  Remand is necessary to obtain these records.

The Board also notes that, while VA correspondence dated February 2011 stated the Veteran would receive notice for his ischemic heart disease claim through VA's Fast Track System, there is no evidence of such notice being provided in the record.  Thus, on remand, the RO should provide VCAA notice.

Accordingly, the issue of service connection for ischemic heart disease is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice for service connection for ischemic heart disease due to herbicide exposure.

2.  Request a new Authorization and Consent to Release Information to VA (VA Form 21-4142) from the Veteran for Texas Health Presbyterian Hospital - WNJ.

3.  Upon receipt of the signed and dated release form, request the Veteran's treatment records from Texas Health Presbyterian Hospital - WNJ.  Associate records received with the claims file.  Note in the claims file any negative responses.

4.  Notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if private treatment records are unavailable.

5.  Then, readjudicate the issue of service connection for ischemic heart disease due to herbicide exposure.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


